Citation Nr: 0621994	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-36 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
June 1998 rating decision that denied service connection for 
bipolar disorder (also claimed as post-traumatic stress 
disorder (PTSD), paranoid schizophrenia and bipolar manic 
depression).  



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to December 1967.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  


FINDING OF FACT

The June 1998 rating decision denying service connection for 
bipolar disorder (also claimed as PTSD, paranoid 
schizophrenia and bipolar manic depression) is not 
inconsistent with evidence then of record; the applicable 
statutory and regulatory provisions existing at the time were 
properly considered and applied.  


CONCLUSION OF LAW

The June 1998 rating decision denying service connection for 
bipolar disorder (also claimed as PTSD, paranoid 
schizophrenia and bipolar manic depression) does not contain 
CUE and remains final based on the evidence of record at the 
time.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.105 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The duties to notify and assist mandated by The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, do not apply to 
CUE claims.  Specifically, determinations as to the existence 
of CUE are based on the facts of record at the time of the 
decision challenged, and further factual development would be 
inappropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 
327 (2001) (citing Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc)); see also Pierce v. Principi, 240 
F.3d 1348, 1353 (Fed. Cir. 2001).  Nonetheless, the Board 
notes that the veteran has been clearly advised of the 
criteria governing CUE determinations and the evidence 
considered in this appeal, and was afforded opportunity to 
respond.  The Board therefore finds that the record is ready 
for appellate review.  

II. CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of an RO decision 
to initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, 20.302(a).  

In a rating decision dated in June 1998, the RO, in pertinent 
part, denied service connection for bipolar disorder (also 
claimed as PTSD, paranoid schizophrenia and bipolar manic 
depression).  By letter in June 1998, the RO notified the 
veteran of the rating decision and of his appellate rights.  
He did not appeal the June 1998 decision, and it became 
final.  38 U.S.C.A § 7105; 38 C.F.R. §§ 3.160(d), 20.201, 
20.302.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior  
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  

The essence of a CUE claim is that it is a collateral attack 
on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
There is a presumption of validity which attaches to that 
final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 6 
Vet. App. at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Again, a 
disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

At the time of the January 1998 rating decision, as now, to 
establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In a June 1998 rating decision the RO denied service 
connection for a variously diagnosed psychiatric disability.  
Evidence of record at that time included the report of a 
December 1997 VA examination when bipolar disorder was 
diagnosed.  Also of record were the veteran's service medical 
records.  On enlistment examination in October 1965, he gave 
a history of having been a sleepwalker as a child.  On 
clinical examination, psychiatric evaluation was normal.  In 
August 1967, the veteran was brought to sick bay for 
evaluation of "strange behavior."  He stated that he had 
not gone to his post when ordered because he thought the 
(Marines) were going to "eliminate me."  He mentioned he 
thought they would put him in a cement structure they were 
building.  Two days later he was admitted for a psychiatric 
consultation.  He was then transferred to the USS SANCTUARY 
(AH-17) with a diagnosis of paranoid reaction, and in late 
September 1967 was transferred to the Naval Hospital, 
Philadelphia, Pennsylvania, with a diagnosis of schizophrenic 
reaction, paranoid type, acute.  

The service medical records include a Medical Board Report 
dated in November 1967.  The Medical Board outlined past 
history, before and during service, elicited from the veteran 
(which the Medical Board stated was considered to be 
essentially reliable).  The Medical Board report stated that 
after an adequate period of observation and treatment, a 
conference of staff psychiatrists reviewed the available 
records and current findings and agreed that the veteran had 
shown longstanding evidence of a pathological emotional state 
that precluded his rendering any further useful service to 
the Marine Corps.  In October 1967, the diagnosis was revised 
to schizophrenic reaction, latent type, manifested by poor 
interpersonal relations marked by impulsive and minor 
antisocial behavior, excessive suspiciousness with others, 
and the occurrence of overt paranoid delusional 
decompensation under the influence of Dexedrine medication or 
the threat of an undesired life situation from which he saw 
no ready exit.  The Medical Board determined that the 
veteran's disorder had its onset prior to entry into service, 
had progressed at no greater than the usual rate for such 
disorders, and hence was considered not aggravated by 
service.  The veteran was discharged from the Naval Hospital 
in mid-December 1967.  The report of the veteran's discharge 
examination in late December 1967 shows that on clinical 
examination, psychiatric evaluation was normal.  

Other evidence of record at the time of the June 1998 rating 
decision included a VA hospital summary and progress notes 
related to hospitalization from March 1972 to May 1972.  In 
those records it was noted that the veteran had recently been 
in jail, and a physician who examined the veteran at that 
time was of the opinion that the veteran had some underlying 
schizophrenic illness.  At the initial mental status 
examination on VA hospital admission, the impression was 
question of residual schizophrenia (by history) and question 
of drug dependence.  The final diagnosis at hospital 
discharge in May 1972 was drug dependence, marijuana.  

Reports from a private psychiatrist indicate that he had 
treated the veteran in 1995 and had diagnosed the veteran as 
having bipolar disorder, manic.  

In addition, in a May 1996 letter to VA, the veteran's mother 
stated that at the time he joined the Marines, he was a 
normal, well-adjusted young man, had been a Boy Scout and an 
alter boy, and had graduated from high school.  She said he 
was a very personable young man and that all their neighbors 
and friends had only good things to say about him.  She 
stated that after serving in Vietnam, he was diagnosed as a 
paranoid schizophrenic and spent several months in the 
Philadelphia Naval Hospital.  She said that he had changed 
into a mentally disturbed, agitated "monster", and since 
then had become violent and done very disturbing things.  She 
thought he deserved help from VA.  

With this evidence of record, the RO denied service 
connection for a mental illness finding that it existed prior 
to service and was not permanently worsened as a result of 
service.  Under 38 U.S.C.A. § 1111, a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  See also 38 C.F.R. § 3.304(b) (1998).  
That presumption can be overcome by clear and unmistakable 
evidence that a disability existed prior to service and was 
not aggravated by such service.  Here, a psychiatric 
disability was not noted on the service entrance examination 
to have pre-existed active service.  So, the question is 
whether there was CUE by the RO in finding, in effect, that 
there was clear and unmistakable evidence that a psychiatric 
disability did pre-exist service and was not aggravated by 
service.  

The veteran maintains that his mental illness did not exist 
prior to his service, particularly in light of his normal 
entrance examination, and asserts that the RO erred failed to 
consider the presumptions of soundness and of aggravation.  
He argues that the June 1998 rating decision did not state 
what evidence it relied on to conclude that his mental 
illness pre-existed, and was not aggravated by, service, and 
that this is clear and unmistakable error.  Further, he 
argues that the only evidence that his mental illness existed 
prior to service and was not aggravated by service was the 
November 1967 Medical Board Report.  He argues that the 
Medical Board Report was not supported by any contemporaneous 
clinical evidence or recorded history in the record and that 
the RO's reliance on the 1967 military medical report was 
therefore clear and unmistakable error.  

Clear and unmistakable evidence and CUE represent two 
fundamentally different ideas.  Clear and unmistakable 
evidence describes the burden of proof at a fact finding 
level, necessary to overcome a presumption.  CUE describes 
the legal test employed in reviewing a previous decision.  In 
other words, clear and unmistakable evidence describes the 
persuasiveness of the evidence, while CUE requires that 
error, otherwise prejudicial, must appear undebatably.  
Atkins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In this regard, in June 1998 the RO had before it the 
veteran's service medical records, including the November 
1967 Medical Board Report to which it referred specifically 
in the June 1998 rating decision.  The November 1967 Medical 
Board Report includes a detailed narrative reporting of the 
veteran's months of hospitalization in service from August 
1967 to December 1967.  It includes a discussion of extensive 
history from the veteran concerning his childhood, which was 
considered reliable by medical personnel.  The report also 
makes clear that it was after observation and treatment of 
the veteran that a conference of staff psychiatrists reviewed 
available records and current findings and agreed on the 
diagnosis schizophrenic reaction, latent type, agreed that it 
had its onset prior to service, and agreed that it had 
progressed at no greater than the usual rate for such 
disorders.  

From this, the Board finds that the June 1998 rating decision 
finding that the veteran's psychiatric disability pre-
existed, and was not aggravated by, service was reasonably 
supported by the medical and other evidence then of record 
and was consistent with the applicable laws and regulations 
in effect at that time.  

The veteran has cited case law, namely Miller V. West, 11 
Vet. App. 345 (1998), in support of the contention that the 
presumption of soundness was not properly rebutted.  In that 
case, the Board, in finding that the presumption of soundness 
at service entrance had been rebutted, relied on a 1968 
psychiatric evaluation report that indicated Mr. Miller's 
psychiatric condition had existed prior to service and also 
relied on a 1968 medical board report that indicated that Mr. 
Miller had suffered from schizophrenia and that the disorder 
had pre-existed service.  The Court in Miller stated that 
those reports were not supported by contemporaneous clinical 
evidence or recorded history in the record and said that a 
bare conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness.  Miller, 11 Vet. App. 
at 348.  

The Board must make two points concerning the veteran's 
arguments regarding the applicability of the Court's holding 
in Miller to his case.  First, only law in effect at the time 
of the June 1998 rating decision may be considered in 
determining whether it contained CUE.  As the Court issued 
its decision in Miller in July 1998, its holding in that 
decision could not be the basis for finding CUE in the June 
1998 rating decision at issue here.  Second, in Miller, the 
Court made clear that the psychiatric evaluation report and 
medical board report had contained bare conclusions regarding 
the veteran's pre-induction condition.  Miller, 11 Vet. App. 
at 347.  Unlike the situation in Miller, the Medical Board 
Report in this case included a comprehensive discussion of 
the facts and medical principles upon which it relied in 
arriving at its conclusions.  

Further, in a case in which the appellant made the legal 
argument that the statutory presumption of soundness may be 
rebutted only by contemporaneous preservice clinical evidence 
or recorded history showing that the veteran was suffering 
from the disease or condition in question before entering 
service, the United States Court of Appeals for the Federal 
Circuit has held there is no absolute rule in the statue, the 
regulation, or the case law requiring contemporaneous 
clinical evidence or recorded history before the presumption 
of soundness can be rebutted.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000).  

In view of the foregoing, the veteran's argument essentially 
represents a disagreement with how the facts were weighed or 
evaluated.  That is to say, the basis of the argument is that 
the RO came to the wrong conclusion based on the facts that 
were before it by in essence deciding that the November 1967 
Medical Board Report provided clear and unmistakable evidence 
that a psychiatric disability existed prior to service and 
was not aggravated by service.  A disagreement with how the 
RO evaluated the facts of the case does not rise to the level 
of CUE.  See Luallen, supra.  

During the course of the appeal the veteran has submitted an 
additional statement from his mother, and at his request, 
additional VA medical records have been obtained.  The 
additional statement from the veteran's mother post-dates the 
June 1998 rating decision as do most of the VA medical 
records, and they may not be considered in deciding the CUE 
claim.  Damrel v. Brown, 6 Vet. App. 242 (1994).  The added 
evidence does include a VA hospital summary dated in March 
1997 pertaining to hospitalization at that time.  The Board 
acknowledges that the Court held in 1992 that VA had 
constructive notice of VA-generated documents.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (per curiam).  Thus, 
the March 1997 VA hospital discharge summary was 
constructively of record at the time of the June 1998 RO 
decision.  

Even with the argument that the facts as they existed at the 
time were not before the RO, the failure of the RO to 
consider the March 1997 hospital discharge summary cannot be 
CUE because that document shows the veteran was hospitalized 
in March 1997 because he had no place to go.  His urine drug 
screen on admission was positive for amphetamines and 
marijuana, and his history was noted to include mental 
illness, with a past history of racing and aggressive 
thoughts and paranoid ideation.  The final diagnoses were 
poly substance dependence and history of bipolar illness.  
There is nothing in the hospital summary that suggests that 
the veteran's psychiatric disability was incurred or 
aggravated by service, and it cannot be said that its 
consideration by the RO in 1998 would have manifestly changed 
the decision to deny the service connection claim.  Failure 
of the RO to consider that evidence therefore does not rise 
to the level of CUE.  

In closing, the Board notes parenthetically that the 
provisions of 38 C.F.R. § 3.304(b) have been invalidated 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  See Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOGCPREC 3-2003. VAOPGPREC 3- 2003 holds that in order to 
rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show, by clear and unmistakable evidence, 
both that the disease or injury existed prior to service and 
that it was not aggravated by service.  However, because new 
interpretations of a law subsequent to a RO decision cannot 
form the basis for a valid claim of CUE, this legal 
interpretation does not apply to the present appeal.  See 
Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998), quoting 
Berger v. Brown, 10 Vet. App. 166, 170 (1997); see also 
VAOPGCPREC 25-95; 38 C.F.R. § 3.105.  

The Board reiterates that the standard for CUE requires that 
such error must be undebatable and the sort that, had it not 
been made, would have manifestly changed the outcome of that 
decision.  Fugo, 6 Vet. App. at 43-44.  The veteran has not 
shown an undebatable error in the June 1998 rating decision 
that would manifestly change the outcome of the decision.  
That rating decision was reasonably supported by the evidence 
then of record and was consistent with the laws and 
regulations then in effect.  Consequently, the appeal must be 
denied.  


ORDER

The appeal to establish CUE in the June 1998 rating decision 
denying service connection for bipolar disorder (also claimed 
as PTSD, paranoid schizophrenia and bipolar manic depression) 
is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


